Citation Nr: 0826269	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), from July 
2, 2001, to March 10, 2005.  

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from March 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1970, with subsequent periods of active duty for training in 
the National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2006, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Montgomery RO. A 
transcript of the hearing is of record.

In December 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. § 
19.31(b)(1).  Further, when evidence is received prior to the 
transfer of a case to the Board, a supplemental statement of 
the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

In the case at hand, the appeal was remanded to the AMC in 
order to obtain VA treatment records, obtain Social Security 
Administration records, and schedule a VA examination.  Upon 
completion of the requested development, the claim was 
readjudicated by the AMC and a Supplemental Statement of the 
Case (SSOC) was issued in September 2007.  In October 2007, 
the AMC received additional evidence from the veteran.  
Included in this evidence were recent VA mental health 
treatment records that had not been available at the time of 
the June 2007 VA examination.  Nor was this evidence of 
record for consideration by the AMC at the time it issued its 
September 2007 SSOC.  A review of the claims-folder reveals 
that these medical records are not duplicative of any prior 
evidence of record.  No subsequent SSOC was issued 
contemplating this new evidence.  Accordingly, this case must 
be returned to the AMC for appropriate consideration and 
issuance of an SSOC. 
  
Moreover, in a more recent decision, the Court held that 
that, at a minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  On remand, the AMC should ensure that these 
notification requirements are satisfied with respect to the 
veteran's PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should send the veteran a 
corrective VCAA notice that apprises the 
veteran of the information related his 
claim for an increased rating claim as 
discussed in Vazquez-Flores.

2.  The RO should review the expanded 
record with all new evidence submitted or 
developed since the September 2007 SSOC, 
including the VA medical records submitted 
by the veteran in October 2007, and 
determine if the benefit sought can be 
granted.  If the claim on appeal remains 
denied, then the veteran should be 
furnished an appropriate SSOC and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



